Citation Nr: 0832068	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  05-33 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
left elbow, claimed as due to trauma.

2.  Entitlement to service connection for arthritis of the 
right elbow, claimed as due to trauma.

3.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1963 to 
December 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions that denied the 
benefits on appeal.  In October 2002, the RO denied the 
veteran's claims of entitlement to service connection for 
bilateral elbow disabilities; in March 2005, the RO declined 
to reopen the veteran's claim of entitlement to service 
connection for bilateral hearing loss.

The veteran testified before the undersigned at a May 2006 
hearing at the RO.  A transcript of that proceeding has been 
associated with the veteran's claims folder.

In July 2007, the Board determined, in pertinent part, that 
evidence sufficient to reopen the veteran's hearing loss 
claim had been submitted and remanded both the hearing loss 
and elbow claims for additional development.  The case 
returns now for appellate consideration.


FINDINGS OF FACT

1.  The veteran has diagnoses of bilateral elbow 
osteoarthritis, lateral epicondylitis and cubital and carpal 
tunnel syndrome.

2.  The veteran's elbow disabilities are not at least as 
likely as not related to service or any remote incident 
thereof, including a May 1963 fall.  

3.  The veteran had bilateral hearing loss noted at entry to 
service.

4.  Giving the veteran the benefit of the doubt, his 
bilateral hearing loss disability was aggravated by his 
inservice acoustic exposure.


CONCLUSIONS OF LAW

1.  The veteran's left elbow disabilities were not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2007).

2.  The veteran's right elbow disabilities were not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2007).

3.  The veteran's bilateral hearing loss was aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

A letter dated in April 2003 fully satisfied the duty to 
notify provisions for the veteran's elbow claims.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 
187.  Although this letter was not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice in 
April 2003, he was provided over a year to respond with 
additional argument and evidence and the claim was 
readjudicated and the statement of the case (SOC) was 
provided to the veteran in August 2005.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).  The veteran has received 
additional VCAA compliant notice in March 2006 and August 
2007.  Any error is harmless.  

Prior to initial adjudication of the veteran's hearing loss 
claim, a letter dated in January 2005 fully satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, at 187.  The veteran has received 
additional VCAA compliant notice in February 2006, March 2006 
and August 2007.  Any error is harmless.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.

The veteran was afforded medical examination to obtain 
opinions as to whether his hearing loss or elbow conditions 
can be directly attributed to service.  Further examination 
or opinion is not needed on the claims because, at a minimum, 
there is no persuasive and competent evidence that the 
claimed conditions may be associated with the veteran's 
military service.  This is discussed in more detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection

The veteran contends that he has bilateral hearing loss and 
bilateral elbow disabilities as a result of service.  For the 
reasons that follow, the Board concludes that service 
connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

At an April 2008 VA examination, the veteran was diagnosed 
bilateral osteoarthritis, lateral epicondylitis and cubital 
and probable carpal tunnel syndrome.  These diagnoses agree 
with the veteran's recent medical records.  The Board is 
satisfied by the evidence of current disability.  

The veteran contends that his current bilateral elbow 
disabilities are the result of a disease or injury in 
service.  A review of his service medical records indicates 
that he was seen in June 1963 with complaints of pain in the 
right elbow.  Physical examination revealed tenderness and 
swelling.  X-rays were negative.  In July 1963, he was seen 
with complaints of pain over the lateral aspect of the right 
elbow in the brachioradialis area.  The veteran was seen 
again in September 1964 with complaints of a "lump" on his 
elbow for a long time.  In October 1964, the veteran was seen 
for complaints of a painful callous on the right elbow for 
over a year.  Thereafter, there are no elbow complaints, 
including on separation examination.

In February 1992, x-ray findings indicated post-traumatic 
degenerative changes of both elbows.  The impression was 
bilateral chronic findings with ossicles present in each 
elbow from previous trauma.

In a May 1993 letter from C.E. Albertson, M.D., to the State 
Compensation Mutual Insurance Fund, Dr. Albertson noted that 
the veteran had a large loose body in the back of his elbow 
which had probably been there for many years.  Dr. Albertson 
concluded by stating that it appeared the veteran had a pre- 
existing condition which was significant.

In an October 1993 letter from C.C. Capps, M.D. to the State 
Compensation Mutual Insurance Fund, Dr. Capps stated that the 
veteran was seen in her office on October 6, 1993, regarding 
a January 1993 logging injury.  Dr. Capps commented that 
after reviewing the records, it was apparent that there was 
some question as far as whether or not this was an industrial 
related injury.  "Certainly this condition did take many 
years to develop, as stated by Dr. Albertson, but I do agree 
that his job as a sawyer could have greatly aggravated the 
condition, as evidently prior to this he was able to work 
well and was pain-free."  See Letter from C.C. Capps, M.D., 
October 6, 1993.

In July 2002, the veteran participated in a VA examination, 
performed by a physician.  The examiner thoroughly reviewed 
the veteran's claims folder, to include his service medical 
records.  The examiner noted that since discharge, the 
veteran had worked outdoors in manual labor positions ranging 
from logging to mining to ranch work, construction, and to 
work in the oil fields.  The examiner's impression was severe 
degenerative arthritis of the right elbow with limited range 
of motion, pain on flexion, extension, supination and 
pronation, and weakness as described above with a history of 
loose body removal.  From history, at least with the right 
elbow possibly both elbows, in the military service, it was 
more likely than not that the condition began in his military 
service career.  He also had severe degenerative arthritis of 
left elbow, less severe than the right.  Service medical 
records did not consistently describe right and left elbow 
disabilities, but it was considered likely that at least one 
of his visits was related to a left elbow problem in his 
service record.

In October 2002, an addendum was associated with the 
veteran's claims folder. After additional review of the 
veteran's service medical records, it was observed by a nurse 
practitioner that the veteran's current elbow condition was 
considered more likely than not due to his work history post 
service.

The Board remanded for an examination and opinion to resolve 
the differences between these opinions.  The veteran was 
evaluated in April 2008.  The examiner noted the veteran's 
various elbow disabilities and reviewed the claims file, 
including the veteran's service treatment records and his 
post service treatment records.  The examiner indicated that 
there was no clear evidence that the 1963 inservice fall 
caused his arthritic condition.  The notes at the time of the 
fall showed normal x-rays and symptoms consistent with 
tendonitis.  The examiner indicated that the veteran's post-
service work history was more likely the cause of his 
osteoarthritis.  Citing to a medical treatise, the examiner 
indicated that aggressive forms of arthritis were associated 
with a history of heavy repetitive loading, giving examples 
of weight lifting, throwing, or heavy labor such as using a 
jackhammer.  The examiner stated that this supported the 
veteran's work history as the cause, not his inservice 
trauma.  The examiner noted that the epicondylitis was most 
often related to chronic repetitive overuse of the extensor 
tendon in the forearm.  There was no mention of left side 
tendonitis in his service treatment records.  The right side 
was consistent with exam notes from service.  There were no 
mentions of tendonitis in subsequent notes and nothing to 
suggest a chronic condition that started in service.  The 
bilateral cubital and carpal tunnel problems are first noted 
in 1993 and have no discernible relationship to service.  In 
sum, the examiner concluded that none of the veteran's elbow 
conditions were related to service.  

The Board finds that the preponderance of the medical 
evidence is against a relationship between the veteran's 
bilateral elbow disabilities and service, including the 1963 
fall.  The probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support [the] 
opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999); see 
also Black v. Brown, 5 Vet. App. 177, 180 (1993).  The July 
2002 opinion in favor and the April 2008 opinion against the 
claim based their conclusions on the veteran's service 
treatment records, post service employment and medical 
history and on relevant medical principles.  The October 2002 
opinion and the veteran's private treatment records lend 
weight to the April 2008 opinion such that the preponderance 
of the evidence is against a nexus between the veteran's 
current elbow disabilities and his service.  

The Board has also considered the application of presumptive 
service connection provisions.  Where a veteran served 
continuously for 90 days or more during a period of war, or 
during peacetime service after December 31, 1946, and 
osteoarthritis becomes manifest to a degree of 10 percent 
within 1 year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  There is no evidence to 
show that the veteran's bilateral elbow arthritis manifested 
within one year of the veteran's separation from service.  
The veteran cannot benefit from the presumption.

As such, the Board finds that the preponderance of the 
evidence is against the veteran's elbow claims.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

b. Hearing Loss

The veteran contends that his current bilateral hearing loss 
existed prior to service and was aggravated during his time 
in service, particularly due to noise exposure from tanks.  
For the reasons that follow, the Board concludes that service 
connection is warranted.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The 
veteran's hearing was evaluated in April 2008 and satisfies 
these criteria.  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b).

On entrance examination, bilateral hearing loss was 
demonstrated.  The veteran's January 1963 entrance 
examination noted the following audiometric findings, which 
have been converted to ISO units:







HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
n/a
55
LEFT
20
20
15
n/a
55

Given the aforementioned, the Board concludes that the 
veteran entered service with a preexisting bilateral hearing 
loss disability that was noted on his entrance examination.  
See 38 C.F.R. §§ 3.306, 3.385 (2007).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 
3.304, 3.306(b).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); 38 C.F.R. § 3.306(a).

There were no complaints of bilateral hearing loss during the 
course of the veteran's service.

The veteran's service separation examination in October 1965 
noted the following findings which have been converted to ISO 
units:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
n/a
15
LEFT
20
15
15
n/a
10

The Board notes that a comparison of the thresholds from 500 
to 4000 Hertz at entrance and separation variously reflects 
an improvement and a degradation of his hearing acuity in 
both ears.

The veteran submitted a statement from John B. Faure, B.C., 
H.I.S.  Mr. Faure noted that the veteran's hearing problems 
"might have been started when he (the veteran) was in 
service."  See statement of J.B. Faure, December 10, 2004.  
Mr. Faure's statement suggests that the veteran's current 
hearing loss is related to service noise exposure, but is 
inconclusive in that it does not evaluate the probability of 
such a relationship, i.e., that it is at least as likely as 
not.  Accordingly, the Board remanded for an additional 
examination and opinion.  

The veteran was evaluated at an April 2008 VA examination, 
mentioned above.  The veteran was found to have a current 
disability.  Based on the veteran's statements indicating 
noise exposure during service and denying significant post 
service noise exposure, the examiner concluded that his 
bilateral hearing loss disability was at least as likely as 
not related to service.  At that time, however, the veteran's 
claims file was not available for review.  The examiner 
received the claims file sometime later, and filed a May 2008 
addendum.  On review of the veteran's service treatment 
records, the examiner indicated that the variation between 
entrance and separation hearing scores could have been the 
result of faulty equipment.  The examiner could not exclude 
the possibility of malfunctioning equipment.  The examiner 
stated "we are left in the position of being unable to 
determine if his hearing acuity was further damaged by his 
military noise exposure...I must conclude that we have no 
credible evidence to show that his hearing acuity was not 
adversely affected by his military noise exposure, and 
therefore was at least as likely as not aggravated by that 
service" (emphasis in original).

It is acknowledged that the audiometric testing at separation 
does not suggest aggravation of a preservice hearing loss 
disability.  Nevertheless, all of the opinions on file appear 
to support his claim of service connection.  The Board will 
give him the benefit of the doubt.  The claim is granted.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


ORDER

Entitlement to service connection for arthritis of the left 
elbow, claimed as due to trauma, is denied.

Entitlement to service connection for arthritis of the left 
elbow, claimed as due to trauma, is denied.

Entitlement to service connection for bilateral hearing loss 
is granted.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


